Bond, J.
— The defendants were convicted under the following information:
“Comes now Albert Hodges, prosecuting attorney within and for the county of Stone and state of Missouri, and under his official oath, informs the court that on Sept. 19th, 1896, at the county of Stone and state of Missouri, James O. Steele and Rufus MeNeal did unlawfully, willfully, maliciously and contemptuously disturb and disquiet an assembly of people then and there met for public speaking and to organize a McKinley club at the Chapel school house, said Chapel school house being then and there used for a place of public speaking and for organizing a McKinley club, *8by then and there making a loud noise and by rude and indecent behavior, and by then and there cursing and swearing and by loud, offensive and indecent conversation, and by then and there threatening, quarreling and challenging to fight within their place of public speaking and McKinley club exercises and so near to the same as to disturb the order of the speaking and the club exercises, and that this information is based upon an affidavit made by Thos. H. Smith, which is hereto attached and made a part of this charge, etc.”
After unsuccessful motions in arrest and for new trial, defendants appealed to this court. Their chief complaint in the court below, and renewed in this court, is that the information does not charge any offense under the laws of this state. It was evidently framed under Revised Statutes of 1889, section 3785. That statute makes it an offense to disturb a religious or school meeting, and also makes it an offense to disturb any other, meeting or assembly of the people 11 met together for any lawful purpose whatever.”
lNchargeATI0N: It is apparent from the use of the words quoted and italicized that in order to meet .the requirements of the statute in reference to the disturbance of meetings other than those particularly named therein, it is necessary to charge and prove that they were held for a lawful purpose. The offense attempted to be charged in the above information is not one of those specifically named in the statute, hence it was essential to describe it in the language of the statute creating and defining it. For being of purely statutory origin it has no existence otherwise than by the terms of the act creating it. As has been seen the act makes the lawful purpose of the meeting an essential element of the offense of its disturbance, and as the information herein wholly fails to *9charge that the meeting alleged to have been disturbed was held for a lawful purpose, it omitted an essential part of the offense according to the statute creating it, and should have been quashed on,defendants’ motion by the learned trial judge. The defect in question being fatal to the validity of the information is available on appeal. The conviction had under the information in this case can not be sustained, and therefore we reverse the judgment of the lower court and order the discharge of the defendants. Judge Bland concurs. Judge Biggs expresses his views separately.